DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 3 is objected to because of the following informalities: 
Line 4 of claim 3 recites “said valve” which should be changed to “said valve assembly”. For unity throughout the claims.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10478547. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are broader than the parent case (e.g. not reciting an activating assembly, single applicator or valve assembly). Thus, the invention claimed in the current application is merely generic and is anticipated by the ‘547 patent. For example, .
Present claim 6 is similar but broader in scope than claim 6 of the ‘547 patent (e.g. by not reciting activating assembly or valve assembly).
Claims 2-5 and 7-8 are the same between the present application and the ‘547 patent.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9433724. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are broader than the parent case (e.g. not reciting an activating assembly, valve assembly or biasing structure). Thus, the invention claimed in the current application is merely generic and is anticipated by the ‘724 patent.
Claims 2, 4, 5 are the same between the present application and the ‘724 patent.
Present claim 6 is similar but broader in scope than claim 6 of the ‘724 patent (e.g. by not reciting activating assembly or valve assembly).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being Charroin by EP2389918.
Regarding claim 1, Charroin anticipates an assembly structured for concurrent irrigation and drainage of a nasal cavity (Fig.1 and Fig.5), said 3assembly comprising: 4a housing (Fig.5) including an interior chamber (inside of 104) comprising a first chamber section (108) and a second 5chamber section (203), said first chamber section (108) 

    PNG
    media_image1.png
    548
    558
    media_image1.png
    Greyscale

Regarding claim 2, Charroin anticipates a valve assembly (14) disposable 3on the housing (Fig.5) between an open position and a closed position; said open position defining a path 4of fluid flow of the irrigating fluid from said first chamber section (108) to said flow path and the nasal 5cavity ([0033]-14 regulates flow rate so can open and close)([0050]-[0051]).
	Regarding claim 3, Charroin anticipates an activating assembly (309), said 7activating assembly (309) including at least said drive member (307) and cooperatively structured and 8disposed with said valve assembly (14) to force the irrigating fluid from said first chamber section (108) 9through said flow path, when said valve (14) is in said open position (Fig.5, [0033], [0050]-[0051]).
	Regarding claim 4, Charroin anticipates wherein said applicator (107, 207) is dimensioned to be inserted 11into the nasal cavity through each nostril (10, 20), .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charroin (EP2389918) in view of Bellini (U.S. Pub No. 6135358).
Regarding claim 5, Charroin fails to disclose a drain structure formed in said 14housing and disposable in an emptying orientation, said emptying orientation defining 15fluid communication between said second chamber section and an exterior of said housing 16and an emptying of waste fluid from said interior chamber through said drain structure. Bellini discloses a nasal shower apparatus. Bellini discloses a drain structure (43) formed in said 14housing and disposable in an emptying orientation, said emptying orientation defining 15fluid communication between said second chamber section and an exterior of said housing 16and an emptying of waste fluid from said interior chamber through said drain structure (Col.4 lines 1-6). It would be obvious to one of ordinary skill in the art to modify the device of Charroin with the exit apertures and collection chamber of Bellini. This allows for the fluid to exit the apparatus into a collection chamber for disposal (Col.4 lines 1-6).
Allowable Subject Matter
Upon resolution of the double patenting rejection claims 6-8 will be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 6, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of said path of travel extending in fluid communication with and between said second passage 6and said second chamber section and between an interior surface of said housing and an exterior 7surface of said supply container in combination with the other elements recited in the independent claim(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783